Citation Nr: 0708382	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a increased rating for residuals of a 
perforating shell fragment wound of the left leg, evaluated 
30 percent disabling.  

2.  Entitlement to an increased rating for posterior tibial 
nerve injury of the left leg, evaluated 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
shell fragment wound scar of the left groin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and M. B. W., M.D.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to September 1945.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a January 2004 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO confirmed and continued a 30 percent 
evaluation for a perforating shell fragment wound of the left 
leg, a 10 percent evaluation for a posterior tibial nerve 
injury of the left leg, and a 0 percent, or noncompensable 
evaluation for a shell fragment wound scar of the left groin.  
The 10 percent evaluation for the left leg skin graft scar 
was also confirmed and continued.  

A hearing was held in December 2006 at the RO before the 
undersigned Acting Veterans Law Judge (VLJ).  A transcript of 
the hearing is of record. 

Statements from Dr. M. B. W., the veteran's treating 
physician, indicate that the veteran has developed bilateral 
ankle swelling, a condition for which he must wear 
compression stockings and take diuretics.  She mentions the 
bilateral ankle swelling against a background of the 
veteran's increasing limp from his service-connected left leg 
disorder.  The physician states that the veteran has also 
developed osteoporosis, in part, from inactivity related to 
progressive functional loss from his service-connected 
disabilities.  

As well, Dr. W. points out that the veteran's gait problems, 
stemming from the service-connected left leg disabilities, 
have created mechanical imbalances which have caused the 
veteran to awkwardly grasp his walking cane, and this has led 
to wearing out of the shoulders and necessitated rotator cuff 
surgery for one shoulder.  Her statements also suggest that 
the veteran has developed a disorder of the left knee from 
the progressive wear and tear of his service-connected left 
leg disabilities.  

The Board deems the physician's statements, on the veteran's 
behalf, sufficient to raise the issue of secondary service 
connection for a disability involving the venous circulation 
of the lower extremities, as well as the issue of secondary 
service connection for osteoporosis.  As well, the Board 
believes that her statements also raise the issues of 
secondary service connection for bilateral shoulder disorder 
and a left knee disorder.  These issues have not been 
developed for appellate review.  Accordingly, they are 
referred to the RO for any action deemed appropriate.

In a rating decision of October 2003, the RO increased the 
rating assigned for a scar from a skin graft, due to numerous 
shell fragment wounds of the left leg, from 0 percent to 10 
percent.  At the December 2006 hearing, the veteran testified 
that that condition had become more severe.  A claim for an 
increased rating for that disability is not before the Board 
at this time and is also referred to the RO for appropriate 
action.  

This case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Dr. M. B.W., in statements dated in June 2003, October 2003 
and July 2004, relates that disability from shell fragment 
wounds of the left lower extremity is becoming progressively 
worse.  She states that the veteran has abnormal gait; that 
he has difficulty standing for extended periods of time; and 
that he has decreased left ankle mobility.  She points out 
that the affected muscles of the left leg swell and harden 
abnormally with contraction.  She reports that a scar on the 
medial aspect of the left lower leg involves a defect where 
part of the gastrocnemius muscle is missing, with an oval 
depression at the center of the scar.  

T. B. D., M.D., in a statement dated in July 2004, relates 
that he had removed two fragments of bone from the veteran's 
left leg, artifacts of an old shell fragment wound.  He notes 
that the bone fragments had resulted in a draining sinus from 
the left leg, and the surgery to remove those fragments had 
been necessary to stop the drainage.  He indicates that the 
veteran's left leg had been chronically swollen from left leg 
surgery performed during service.  

At the December 2006 hearing, the veteran testified that he 
had recently been seen for another private physician for 
complaints in connection with the claims on appeal.  The 
veteran identified that physician and those records should be 
obtained prior to adjudication of the present appeal.  
38 C.F.R. § 3.159.  

The Board notes that the veteran was last afforded a VA 
examination of his service-connected disabilities of the left 
lower extremity in September 2003, several years ago, and he 
asserts increased symptomatology during the years since.  His 
assertion finds support in statements from private physicians 
referenced above.  Hence, he should be reexamined.  See, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of the veteran's 
treatment, around November 2006, by Dr. 
Robin Pyburn.  Reportedly, the physician's 
practice is located at 35 Collier Road, in 
the Piedmont Hospital complex, Atlanta, 
Georgia.  See transcript pg. 4.  

2.  Thereafter, schedule the veteran for 
VA muscle, peripheral nerve, and scar 
examinations to determine the current 
severity of his service-connected 
disabilities of the left lower extremity.  
The examinations should include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  

Each examiner should complete the 
Disability Evaluation Examination 
Worksheet which is relevant to evaluating 
muscles, peripheral nerves or scars.  
The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.  The SSOC 
must provide the revised criteria for 
application to scars under Diagnostic 
Codes 7803 and 7804.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


